Citation Nr: 9913092	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  98-03 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied, as not well grounded, a 
claim by the veteran seeking entitlement to service 
connection for bilateral hearing loss.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for bilateral hearing loss.  Specifically, 
he asserts that he currently has hearing loss and that it was 
caused by noise exposure during service.

After careful review of the claims file, the Board finds that 
this case is not ready for appellate review.  The Board finds 
several evidentiary deficiencies that must be addressed prior 
to adjudication of this claim.  The VA has a duty to obtain 
all pertinent medical records which have been called to its 
attention by the veteran and by the evidence of record.  
Culver v. Derwinski, 3 Vet. App. 292 (1992); 38 C.F.R. 
§ 3.159(b), (c)  (1998).

Specifically, the Board finds that a September 1997 VA 
outpatient treatment record shows that the veteran had 
complaints of hearing loss.  The plan was to schedule him for 
a VA audiological examination and, afterwards, for an ear, 
nose, and throat examination.  On the occasion of the 
veteran's June 1998 personal hearing before a hearing officer 
at the RO, he testified that he underwent VA audiological 
evaluation on October 23, 1997.  However, the claims file 
does not contain a copy of that report.

In addition, the September 1997 VA outpatient record 
indicates, as medical history, that the veteran was seen in 
regard to his hearing by a Dr. John Shea in Memphis in 1987.  
The claims file shows no attempt by the RO to obtain any 
records associated with that medical visit.

The Board also notes that the RO's January 1998 rating 
decision states that the veteran's service medical records 
were not available, that efforts to obtain such records were 
unsuccessful, and that the records were presumed burned by 
the 1973 fire at the National Personnel Records Center (NPRC) 
in St. Louis, Missouri.  However, the claims file contains no 
documentation, including no VA request for records form, 
indicating that any search for the veteran's service medical 
records was undertaken.

Finally, the Board notes that the veteran, in a VA Form 9, 
received at the RO in November 1998, stated that he did not 
file all of his records.  He should be provided the 
opportunity to do so.

In light of the above, the Board finds that further 
development of this case is necessary before the veteran's 
claim can be properly adjudicated.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify any sources of treatment 
received for hearing loss since his 
separation from service, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source that 
he identifies.  In particular, he should 
furnish the necessary information 
pertaining to treatment in 1987 by a Dr. 
John Shea.  The RO is specifically 
instructed to request any and all medical 
records from the VA Medical Center in 
Jackson, Mississippi, including an 
October 23, 1997, VA audiological 
examination report and possible ear, 
nose, and throat consultation report.  
Copies of the medical records from all 
sources that he identifies, including VA 
records (not already in the claims 
folder), should then be requested.  All 
records obtained should be added to the 
claims folder.  

2.  The RO should attempt to obtain the 
veteran's service medical records from 
the National Personnel Records Center in 
St. Louis, Missouri.  If such records are 
not available, the reason for their 
unavailability should be documented in 
the claims folder.

3.  Thereafter, the RO should review the 
veteran's claim seeking entitlement to 
service connection for bilateral hearing 
loss to determine whether the veteran has 
presented a well-grounded claim and, if 
so, whether service connection is 
warranted.

4.  If the decision remains adverse to 
the veteran, he and his representative 
should be so notified, and provided with 
a reasonable period of time within which 
to respond.  The RO should ensure that 
any Supplemental Statement of the Case 
furnished to the veteran and his 
representative contains all relevant 
statutory and regulatory provisions that 
were not set forth in the statement of 
the case.  The case should thereafter be 
returned to the Board for further review, 
as appropriate.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  No action is required of the veteran 
until he receives further notice.  The veteran is free to 
submit additional evidence and argument while the case is in 
remand status.  See Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







